Citation Nr: 9929355	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung condition diagnosed as asthma.  

2.  Entitlement to a rating in excess of 10 percent for 
dissociative reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to October 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1995, the RO denied the claim of entitlement to 
service connection for a lung condition.  The RO also denied 
entitlement to a rating in excess of 10 percent for service-
connected dissociative reaction.  The veteran has perfected 
appeals concerning both issues included on the February 1995 
rating decision.  

The Board notes that service connection was originally denied 
by the RO for a lung condition in April 1980.  The RO 
affirmed the denial of service connection for a lung disorder 
in December 1993, the notification of which was sent to the 
veteran's known address then of record and not returned as 
undeliverable.  However, in his correspondence at a new 
address in October 1994, the veteran advised that he had 
still been waiting for a response to his refiled claim for 
service connection for a lung disorder.  It appears that he 
never received notification of the December 1993 
denial.  Accordingly, the Board has construed the April 1980 
determination as the last final unappealed denial of record 
for the purpose of the present determination.




The RO has framed the issue on appeal as entitlement to 
service connection for a lung condition.  In accordance with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a lung 
disorder which was originally denied in April 1980.  

The issue of entitlement to a rating in excess of 10 percent 
for dissociative reaction is addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
lung condition when it issued an unappealed determination in 
April 1980.

2.  Evidence received since the April 1980 determination 
wherein the RO denied the claim of entitlement to service 
connection for a lung condition bears directly and 
substantially upon the issue, and by itself or in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

3.  The claim of entitlement to service connection for a lung 
condition diagnosed as asthma is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  A lung condition diagnosed as asthma has been causally 
linked to active duty.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1980 determination 
wherein the RO denied the claim of entitlement to service 
connection for a lung condition is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§  3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for a lung 
condition diagnosed as asthma is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  A lung condition diagnosed as asthma was incurred in 
service.  38 U.S.C.A. § 1110, 5107 (West 1991);  38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the April 1980 
determination wherein the RO denied the claim of entitlement 
to service connection for a lung condition is reported below.  

The service medical records show that in August 1952, 
enlarged hilar masses were noted.  It was reported that the 
veteran did not have a history of respiratory symptoms.  In 
March 1955, he complained of a nocturnal rattling in the 
chest.  The impression was possible asthma with allergic 
basis.  No pertinent abnormalities were noted on the report 
of the separation examination conducted in September 1957.  
The lungs and chest were determined to be normal at that 
time.  

A VA examination was conducted in June 1972.  A chest X-ray 
was interpreted as negative.  It was determined that the 
lungs were clear.  A lung condition was not diagnosed.  


VA outpatient treatment records dated from May 1977 to March 
1978 are of record.  There were no complaints of, diagnosis 
of or treatment for any lung conditions demonstrated by these 
records.  

In April 1980 the RO denied the claim of entitlement to 
service connection for a lung condition.  The RO noted that 
no residual lung condition was noted on the last physical 
examination of record.  The RO found that the veteran failed 
to submit evidence establishing continuity and the resultant 
present existence of a residual of a disability treated 
during service.  He was informed of the determination and of 
his procedural and appellate rights via correspondence dated 
in April 1980.  He did not appeal the denial of service 
connection for a lung condition which became final in April 
1981.  

The evidence added to the record subsequent to the April 1980 
determination wherein the RO denied the claim of entitlement 
to service connection for a lung condition is set out below.  

Private treatment records have been associated with the 
claims file.  A treatment record dated in September 1992 
noted that the veteran had a history of mild asthma for 30 
years.  He only took over the counter medication for the 
disorder.  The impression from a physical examination was 
mild exacerbation of asthma.  

Some duplicate service medical records were submitted by the 
veteran.  

The report of a December 1995 VA respiratory examination is 
of record.  The veteran reported that while serving in Guam 
from 1948 to 1949, he handled asbestos gloves.  He further 
reported that he was exposed to atomic bomb testing in 
Nevada.  He did not have problems with his breathing until 
approximately 1974.  The diagnoses were obstructive airway 
disorder/asthma and chronic obstructive pulmonary disease.  
No etiology was provided for the lung condition.  

The transcript of a February 1997 RO hearing has been 
associated with the claims file.  The veteran testified that 
while on active duty he experienced a pounding in his chest 
which first started in the 1950's.  He later developed 
shortness of breath.  He did not report the symptomatology as 
he did not know what it was.  In-service X-rays revealed a 
mass on his chest.  The shortness of breath he experienced at 
the time of the hearing was intermittent.  He also had 
intermittent wheezing.  He was using an inhaler.  He was 
never informed what his lung condition was.  He was being 
treated at a VA facility for his lungs.  He last worked 11 
years prior to the hearing date.  He retired at that time.  

A VA examination was conducted in August 1998.  The veteran 
complained of experiencing a cough, shortness of breath, 
asthma and a history of exposure to asbestos while serving in 
the military.  He started experiencing shortness of breath in 
1957.  Prior to that time he did not have any respiratory 
symptoms or asthma.  He was informed in 1992 that he had 
asthmatic bronchitis.  At the time of the examination he was 
being treated with inhaled bronchodilators.  He had smoked in 
the past.  The diagnoses were asthmatic bronchitis and 
exposure to asbestos with no current radiographic evidence of 
asbestosis.  The examiner reviewed the evidence of record and 
noted that the veteran served on active duty from 1946 to 
1957 and he developed respiratory symptoms from 1957 onward.  
He had medical treatment in-service which was consistent with 
asthma.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).



If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  



With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
lung condition diagnosed as asthma.  

The veteran seeks to reopen his claim for service connection 
for a lung condition diagnosed as asthma which the RO denied 
in April 1980.  

The Board finds the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a lung condition diagnosed as asthma.  The RO 
had previously denied the claim as the veteran failed to 
submit evidence establishing continuity of a lung condition 
and the resultant present existence of a residual of a 
disability treated during service.  The records associated 
with the claims file subsequent to the April 1980 rating 
decision include the report of an August 1998 VA examination.  
The examiner who conducted the examination found, based on a 
review of the service medical records, that the veteran had 
respiratory symptoms during active duty and received medical 
treatment during such duty which was consistent with asthma.  
The examiner also diagnosed the current existence of 
bronchial asthma.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a lung condition 
diagnosed as asthma as there is now of record competent 
medical evidence which documents the current existence of 
asthma and expresses an association between the current 
disorder and active duty.  



The evidence submitted bears directly and substantially upon 
the issue of entitlement to service connection for a lung 
condition, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for a lung condition 
diagnosed as asthma is well-grounded.

The Board finds the reopened claim of entitlement to service 
connection for a lung condition diagnosed as asthma is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that the veteran has presented a 
claim which is plausible.  

Included in the claim files is an opinion from a physician 
indicating an association between in-service treatment for 
asthma and a current diagnosis of asthma.  

As there is competent evidence of record of a current 
diagnosis of asthma which has been linked to the veteran's 
period of active duty, the Board finds the claim is well 
grounded.  

Entitlement to service connection for a 
lung condition diagnosed as asthma.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the evidence of record supports a grant of 
service connection for a lung condition diagnosed as asthma.  
As reported above, there is of record, competent medical 
evidence in the form of the report of the August 1998 VA 
examination which documents the current existence of asthma 
and expresses an association between the current disorder and 
active duty.  This opinion was based on a review medical 
evidence of record including the veteran's service medical 
records.  


ORDER

The veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for a lung 
condition diagnosed as asthma.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for a lung condition 
diagnosed as asthma.  

Entitlement to service connection for a lung condition 
diagnosed as asthma is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the record, the Board concludes that the 
veteran's claim for a rating in excess of 10 percent for 
service-connected dissociative reaction is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of the dissociative 
reaction (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected dissociative reaction.  
Review of the claims file demonstrates that the last time the 
veteran was diagnosed with dissociative reaction was in 
January 1978.  A subsequent VA examination conducted in 
January 1996 included diagnoses of specific phobias, 
acrophobia, claustrophobia; mood disorder not otherwise 
specified and nightmare disorder.  A VA examination conducted 
in September 1998 included an Axis I diagnosis of psychotic 
disorder not otherwise specified with depression.  This 
examiner further noted that the veteran did not appear to fit 
the criteria for dissociative reaction disorder.  

In light of the conflicting evidence of record as to the 
exact diagnosis of the veteran's mental disorder, the Board 
finds a remand is required.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a rating in excess of 10 percent for 
dissociative reaction, pending a remand of the case to the RO 
for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for dissociative 
reaction.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and extent of 
severity of his dissociative reaction.  
The claims file, a copy of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
must be conducted.  The examiner must 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by dissociative 
reaction.  If there are other psychiatric 
disorders found, in addition to 
dissociative reaction, the examiner must 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  



If a psychiatric disorder(s) other than 
dissociative reaction is or are found on 
examination, the examiner must offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
dissociative reaction, and, if not so 
related, whether the veteran's 
dissociative reaction has any effect on 
the severity of any other psychiatric 
disorder.  

During the course of the examination, the 
examiner must identify all of the 
symptoms or manifestations of 
dissociative reaction.  In particular, 
the examiner must address the following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods.





(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner must 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual For Mental Disorders, 
in relation to dissociative reaction.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

If the historical diagnosis of 
dissociative reaction is changed 
following examination, the examiner must 
state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  




The examiner must be requested to express 
an opinion as to the impact of 
dissociative reaction on the veteran's 
ability to engage in a substantially 
gainful occupation.  The examiner must 
express an opinion as to whether the 
veteran has been rendered unemployable 
due to dissociative reaction.  

Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall V. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
dissociative reaction with consideration 
of the previous and amended criteria for 
rating mental disorders, and apply those 
criteria more favorable to the veteran.  
The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

